DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
Response to Amendment
The declaration under 37 CFR 1.132 filed 7/28/2022 is insufficient to overcome the rejection of claims 10-13,15-17 and 26 based upon the prior art of Domb and Jarrett as set forth in the last Office action because:  the declaration is unpersuasive.
First it is noted for Domb is anticipatory and cannot be overcome by secondary considerations. The affidavit is also not persuasive because it is not commensurate in scope with the generic claims. Note the affidavit only shows a very specific example of a block polymer containing a polyhydroxyalkanoate block derived from lactic acid and caprolactone. The claims are much broader in that they incorporate any monomer within the scope of a polyhydroxyalkanoate, any number of these different monomers and even additional monomers not within the scope of PHA by use of the transitional phrase “comprises”. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02d.
Lastly it is noted that since both Domb and Jarrett teach blocks containing copolymers with multiple PHA monomers they are not deficient with respect to the claimed compounds. As such the experiments do not compare the closest prior art. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.” In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential. See MPEP 716.02(e).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13,15-17 and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitation in claim 10 that the polyhydroxyalkanoic acid block comprises a copolymer is considered new matter. Applicants describe very specific copolymer of polyhydroxyalkanoic acid which contains either a triblock derived from monomers of lactic acid, glycolic acid, and caprolactone, or a diblock derived from lactic acid and caprolactone. See [0095]-[0096] of US publication US 20210002432 A1 of applicants specification. These specific species do not support the much broader genus of polyhydroxyalkanoic acid block comprises a copolymer. Claims 11-13,15-17 and 26 incorporate the new matter by dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13,15-17 and 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Domb et al. (US 5,578,325). This new rejection was necessitated by amendment. 
Domb discloses nanoparticles produced from multiblock hydrophilic-hydrophobic block copolymers, the copolymers were produced from multiple blocks of PEG (MW 20,000 Da) reacted with a multifunctional compound including citric and tartaric acid (meeting C and dicarboxylic acids of 17 and 26) bound to a hydrophobic polymer including a plurality of monomers such as polylactic acid (PLA), polyglycolic acid (PGA) and polycaprolactone (PCL). See entire disclosure, especially abstract, Fig. 2a,b,m, col 2 lines 47-65, col 4 lin 43-col 5 line 25, col 10 line 8-25 and claims 17-27. Regarding the limitation on amounts of polyalkylene glycol and caprolactone (PCL), Domb discloses that the amount of PEG in the block copolymer is 36.5-44 wt% and exemplifies ratios of PLA to PEG of 1:5, within the claimed range. See col 9 lines 13-25 and table 1. Thus, from the disclosure and examples of Domb use of PEG and hydrophobic polymers such as PCL within the amounts claimed would be readily envisaged by one of ordinary skill in the art. Regarding the recited carbon nuclear relaxation time for the carbonyl carbon of not more than 20 ms, it follows that since carbonyl carbons in the block copolymer of Domb are within the scope of the claimed copolymer it will feature the same properties, including crystallization rate and carbon nuclear relaxation time. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13,15-17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrett et al. (US 2005/0281866). This new rejection was necessitated by amendment.
Jarrett teaches adherent polymeric compositions comprising multiblock copolymers with hydrophilic blocks including PEG which may be several PEG blocks (MW 8,000, 20,000 and 50,000 specifically mentioned) attached by dicarboxylic acids including maleic acid and a hydrophobic block including PCL and PLA, the hydrophobic block contains multiple monomers in combination. See entire disclosure, especially abstract, [0039]-[0048] and [0061]. Jarrett is silent with respect to a specific amount of PEG (claim 10) and PCL (claim 12) within the claimed range. However the preparation of copolymers having variable amount of monomer with varying molecular weight is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). Regarding the recited carbon nuclear relaxation time for the carbonyl carbon of not more than 20 ms, it follows that since carbonyl carbons in the block copolymer of Jarret are within the scope of the claimed copolymer it will feature the same properties, including crystallization rate and carbon nuclear relaxation time. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II.
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.
Applicants rely on their declartion to show that a block of just polylactic acid (PLA) has a T1p time outside of the claimed range, said to distinguish from the prior art. Applicants assert the prior art does not recognize the effect of PHA copolymer on T1p relaxation time.
As already addressed above since both references teach the exact same copolymer and blocks of PHA that are copolymers themselves it follows that any properties claimed will necessarily be the same. Also, as noted above the affidavit is not commensurate in scope with the claims and it does not offer a fair comparison to the closest prior art as both references clearly teach a copolymer of PHA and not just a PLA block as exemplified. 
With respect to Jarret applicants also assert the reference does not teach two or more Bs linked to each other through C as required in claim 10.
The relevance of this assertion is unclear. Jarret clearly teaches hydrophilic blocks including PEG (meeting B) which may be several PEG blocks (MW 8,000, 20,000 and 50,000 specifically mentioned) attached by dicarboxylic acids (meeting C) including maleic acid and a hydrophobic block including PCL and PLA in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618